Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-429
                      Lower Tribunal No. 13-2264 SP
                          ________________


                United Automobile Insurance Company,
                             Appellant,

                                     vs.

                    Millennium Radiology, LLC d/b/a
               Millennium Open MRI, a/a/o Kevin Blanco,
                               Appellee.


     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

     PER CURIAM.
      Appellant United Automobile Insurance Company, an insurer,

challenges a final summary judgment in favor of Millennium Radiology, LLC,

a medical provider and assignee of the insured, Kevin Blanco, in a first-party

personal injury protection action.

      Below, United Auto disputed the reasonableness of Millennium

Radiology’s charge for an MRI procedure. The trial court granted summary

judgment to Millennium Radiology on the basis of collateral estoppel, finding

that in a prior PIP lawsuit between the parties, a jury had made the

determination that the amount charged for the MRI procedure was

reasonable. On appeal, United Auto argues that the parties in the respective

lawsuits are not identical because Millennium Radiology received

assignment from different insureds, and thus, the “identity” element of the

collateral estoppel doctrine is not satisfied.

      We recently decided this issue in United Automobile Insurance Co. v.

Millennium Radiology, 47 Fla. L. Weekly D175, 2022 WL 107604 at *3 (Fla.

3d DCA Jan. 12, 2022), where we held that Millennium Radiology’s identity

is not the same from case to case, as it draws its identity from the insured,

its assignor. We recognize that the trial court did not have the benefit of this

opinion at the time it entered judgment in the instant case; nevertheless, we




                                        2
reverse the final summary judgment because the identity of the parties did

not exist to warrant the application of collateral estoppel.

      Reversed and remanded.




                                       3